 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IDA CRAWFORD, on behalf of I.M.C., a              No. 2:17-CV-0551-DMC
      minor child,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      COMMISSIONER OF SOCIAL
15    SECURITY,
16                       Defendant.
17

18

19                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

20   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

21   Pending before the court is defendant’s motion to clarify the court’s March 6, 2019, order

22   regarding an award of fees to plaintiff’s attorney under the Equal Access to Justice Act (ECF No.

23   25). Specifically, defendant seeks clarification of the 65-day deadline to pay fees awarded by the

24   court. Good cause appearing therefor, defendant’s motion is granted. The court clarifies the

25   March 6, 2019, order to reflect that initiation of the payment process within the specified deadline

26   ///

27   ///

28   ///
                                                       1
 1   constitutes sufficient compliance.

 2                  IT IS SO ORDERED.

 3

 4   Dated: June 5, 2019
                                              ____________________________________
 5                                            DENNIS M. COTA
 6                                            UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
